BY-LAWS OF COACHMEN INDUSTRIES, INC. (as modified through October 27, 2009) ARTICLE I OFFICES Principal Offices.The principal office of the Corporation shall be located in Elkhart County, Indiana, and the Corporation may have such other offices, either within or without the State of Indiana, as it may require from time-to-time. ARTICLE II SHAREHOLDERS Section 2.1 -Place of Meetings.All meetings of the shareholders for the election of Directors shall be held at the offices of the Corporation in the County of Elkhart, State of Indiana, or elsewhere as the Board of Directors may designate.Meetings of shareholders for any purpose may be held at such place as shall be stated in the notice of the meeting, or in a duly executed waiver of notice thereof. Section 2.2 -Annual Meetings.An annual meeting of the shareholders, commencing with the year 1983, shall be held at a time and place to be determined by the Chairman on the fifth (5th) Thursday after the end of the first quarter, but if a legal holiday, then on the next secular day following, or at such other time as the Board of Directors shall determine, at which they shall vote on any Directors standing for election and transact such other business as may properly be brought before such meeting. Section 2.3 - Special Meetings.Special meetings of the shareholders may be called by the Chairman, a majority of the Board of Directors, or any shareholder holding 25% or more of the outstanding shares entitled to vote on the business to be conducted at the proposed special meeting of the shareholders. Section 2.4 - Shareholders Suits. As a condition precedent to any shareholder in a representative capacity bringing any action or suit against the Corporation or its directors or officers, or any of them or any combination thereof (in their respective capacities), including but not limited to allegations of securities irregularities or fraud, the shareholder must enter into a written agreement with the Corporation providing that the prevailing party(ies) shall be reimbursed by the adverse party(ies) for its/his/their reasonable attorney’s fees, court costs and other expenses of litigation incurred in connection with the action or suit. Section 2.5 – Notice of Meetings. Written or printed notice stating the place, day, and hour of the meeting of shareholders, and in case of a special meeting, the purpose or purposes for which the meeting is called shall be delivered not less than ten (10) days nor more than sixty (60) days before the meeting, either personally or by mail, by or at the direction of the Chairman, the President, or the Secretary, or the officer or persons calling the meeting, to each shareholder of record entitled to vote at such meeting.If mailed, such notice shall be deemed to be delivered when deposited in the United States mail, addressed to the shareholder at his address as it appears on the records of the Corporation, with postage thereon prepaid.No business may be transacted at a special meeting other than that described in the notice thereof. Section 2.6 - Shareholders Entitled to Vote.The Board of Directors may fix a date as the record date in order to determine the shareholders entitled to notice of a shareholders meeting, to demand a special meeting, to vote, or to take any other action, such date in any case to be not more than seventy (70) days before the meeting or action requiring a determination of shareholders. Section 2.7 - Voting Lists.The officer or agent who has charge of the transfer books for shares of the Corporation shall make, at least five (5) business days before each meeting of shareholders, a complete list of the shareholders entitled to vote at such meeting, arranged in alphabetical order, with the address of and the number of shares held by each, which list, for a period beginning five (5) business days prior to such meeting and continuing through the meeting, shall be kept on file at the principal office of the Corporation and shall be subject to inspection of any shareholder in accordance with applicable law during the whole time of the meeting.The original share ledger or transfer book, or a duplicate thereof kept in this state shall be prima facie evidence as to who are the shareholders entitled to examine such list or share ledger or transfer books or to vote at any meeting of shareholders.Failure to comply with the requirements of this Section 2.7 shall not affect the validity of any action taken at a shareholders’ meeting. Section 2.8 - Quorum.A majority of the outstanding shares of the Corporation entitled to vote at any meeting, represented in person or by proxy, shall constitute a quorum at any meeting of shareholders, provided that if less than such quorum is present, the meeting may be adjourned, in accordance with Section 2.10 of this Article, until a quorum is present. Section 2.9 - Manner of Acting.Every decision (other than the election of Directors) with respect to which the votes cast in favor exceed the votes cast in opposition shall be approved as a corporate act unless a larger affirmative vote is required by applicable statute or regulation, the Articles of Incorporation of the Corporation, the rules of any stock exchange on which the Corporation’s common stock is then listed, these by-laws, or the Board of Directors.Directors are elected by a plurality of the votes cast by shares entitled to vote in the election at a meeting at which a quorum is present, unless otherwise provided in the Articles of Incorporation of the Corporation. Section 2.10 -Adjournment.If an annual or special shareholders’ meeting is adjourned to a different date, time, or place, notice thereof need not be given if the new time, date, or place is announced at the meeting before the adjournment.A new record date need not be set if the adjournment is within one hundred twenty (120) days of the original meeting date. Section 2.11 – Proxies.At all meetings of shareholders, a shareholder may vote either in person or by proxy executed in writing by the shareholder or by his duly authorized attorney in fact.Such proxy shall be filed with the meeting.No proxy shall be valid after eleven (11) months from the date of its execution, unless otherwise provided in the proxy. Section 2.12 – Voting of Shares.At every such meeting, each shareholder shall be entitled to cast one vote in person or proxy for each voting share of stock held in his name upon each matter submitted to vote. Shares of its own stock belonging to this Corporation shall not be voted, directly or indirectly, at any meeting and shall not be counted in determining the total number of outstanding shares at any given time, but shares of its own stock held by it in a fiduciary capacity may be voted and shall be counted in determining the total number of outstanding shares at any given time. Section 2.13 – Voting of Shares by Certain Holders.Shares standing in the name of another corporation, domestic or foreign, may be voted by such officer, agent or proxy as the Board of Directors of such corporation may appoint or as the by-laws of such corporation may prescribe. Shares standing in the name of a deceased person, a minor ward, or an incompetent person may be voted by his administrator, executor, court appointed guardian or conservator, either in person or by proxy without a transfer of such shares into the name of such administrator, executor, court appointed guardian or conservator.Shares standing in the name of a trustee may be voted by him, either in person or by proxy. Shares standing in the name of a receiver or trustee in bankruptcy may be voted by such receiver or trustee in bankruptcy, and shares held by or under the control of a receiver or trustee in bankruptcy may be voted by such receiver or trustee in bankruptcy without the transfer thereof into his name if authority so to do be contained in an appropriate order of the court by which such receiver or trustee in bankruptcy was appointed. A shareholder whose shares are pledged shall be entitled to vote such shares until the shares have been transferred into the name of the pledgee, and thereafter the pledgee shall be entitled to vote shares so transferred. Section 2.14 – Voting by Ballot.Voting on any question may be viva voce unless the presiding officer shall order that voting be by written ballot, and except that voting in elections shall be by written ballot, if a shareholder entitled to vote at that election so requests. Section 2.15 – Notice of Director Nominations and Shareholder Proposals (a) Nominations for the election of Directors may be made by the Board of Directors or by any stockholder holding five percent (5%) or more of the outstanding shares entitled to vote for the election of Directors. Nominations by stockholders shall be made by notice in writing, either delivered to the Secretary of the Corporation, or mailed to the Secretary of the Corporation by first-class United States mail, postage prepaid, and in either case received by the Secretary of the Corporation not less than ninety (90) days prior to the month and day of the anniversary of the last meeting of the stockholders called for the election of Directors.Notice of nominations which are proposed by the Board of Directors shall be given to the Secretary by the Chairman on behalf of the Board, by any reasonable means before the mailing of the proxy statement. (b) Each notice under subsection (a) must contain the name and number of shares beneficially held by the nominating stockholder, a clear and unequivocal statement of nomination, and certain information about each proposed nominee, including his/her name, age, business and residence addresses, principal occupation, the number of shares of Common Stock beneficially he/she owns, and such other information as is required under procedures adopted for nominations by the Governance Committee, and as is required to be included in a proxy statement soliciting proxies for the election of such proposed nominee. (c) Stockholders wishing to bring a proposal before a meeting of stockholders, whether or not it is to be included in a proxy statement, must submit it to the Secretary of the Corporation in writing, either delivered to the Secretary of the Corporation or mailed to the Secretary of the Corporation by first class United States mail, postage prepaid, and in either case received by the Secretary of the Corporation not less than sixty (60) days prior to the month and day of the anniversary of the mailing of the prior year’s proxy statement, together with identification and address of the proposing stockholder and such other information as would be required to determine the appropriateness of including the proposal in a proxy statement.The Secretary, in conjunction with the Chairman and such professional advisors as they deem necessary, shall determine whether and in what form to include the stockholder proposal in proxy materials. (d) If the Chairman of the meeting of stockholders determines that anomination or a proposal was not made in accordance with theforegoing procedures, such nomination is void and such proposal shall not be submitted for consideration at the meeting. Section 2.16 – Control Share Acquisitions Chapter Inapplicable.The Control Share Acquisitions Chapter of the Indiana Business Corporation Law, Ind. Code §§ 23-1-42-1, et. seq. (the “Control Shares Chapter”), shall not apply to control share acquisitions of shares of the Corporation and, without limiting the foregoing, shareholders of the Corporation shall not be entitled to dissenters’ rights as provided in the Control Shares Chapter ARTICLE III DIRECTORS Section 3.1 – General Powers.The business and affairs of the Corporation shall be managed under the direction of its Board of Directors. Section 3.2 – Number, Tenure, and Qualifications. The number of Directors of the Corporation shall be not less than six (6) nor more than twelve (12), the exact number of Directors to be determined from time-to-time by resolution of the Board of Directors.The term for each Director shall be three (3) years, staggered so that the terms of approximately one third (1/3rd) of the Directors expire each year, except a shorter term may be authorized by a unanimous resolution of the Board of Directors in special circumstances.Each Director shall hold office until his term shall expire and his successor shall have been elected and qualified. Directors need not be residents of Indiana or shareholders of the Corporation, except as the Directors may direct by resolution from time to time.No person shall be eligible for election of the Board of Directors who will have attained the full age of seventy-five (75) years prior to the beginning of the term for which said person is to serve as a Director, except pursuant to a unanimous resolution of the Board of Directors authorizing continued service for a limited period of time in special circumstances. Directors may be removed with or without cause by action of a majority of the Directors acting at a meeting when the removal of a Director is included in the notice of the meeting as a purpose of the meeting. A Director may also be removed by the shareholders in any manner provided by statute. Section 3.3 – Committees.The Board of Directors, by resolution adopted by a majority of Directors, may create one or more committees and appoint members of the Board to serve on the committee or committees.Each committee shall have one or more members, who serve at the pleasure of the Board. The Board of Directors shall have three (3) standing committees: the Governance Committee, the Management Development & Compensation Committee, and the Audit Committee. Membership on these standing committees shall be limited to Independent Directors, and the authority and duties of these standing committees shall be determined according to charters for each of them adopted by the Board of Directors, all in accordance with applicable statutes and regulations, the rules of any stock exchange on which the Corporation’s common stock is then listed, and the Corporation’s Governance Guidelines. To the extent specified by the Board of Directors or in the Articles of Incorporation or these by-laws, each other committee may exercise the authority of the Board of Directors under the Indiana Business Corporation Law, provided, however, no committee may: (1) authorize distributions, except a committee may authorize or approve a reacquisition of shares if done according to a formula or method prescribed by the Board of Directors; (2) approve or propose to shareholders action that requires shareholders’ approval under the Indiana Business Corporation Law; (3) fill vacancies on the Board of Directors or on any of its committees; (4) amend the Articles of Incorporation of this Corporation; (5) adopt, amend, or repeal these by-laws; or (6) approve a plan of merger not requiring shareholder approval. Section 3.4 – Regular Meetings.A regular meeting of the Board of Directors shall be held without other notice than this by-law, immediately after, and at the same general location as the annual meeting of shareholders.If such meeting is not held as above provided, the election of officers may be held at any subsequent meeting of the Board of Directors specifically called in the manner hereinafter provided.The Board of Directors may provide, by resolution, the time and place, either within or without the State of Indiana, for the holding of additional regular meetings without other notice than such resolution. Section 3.5 – Special Meetings.Special meetings of the Board of Directors may be called by or at the request of the Chairman or any three Directors, or as otherwise provided in these by-laws.The person or persons authorized to call special meetings of the Board of Directors may fix any place, either within or without the State of Indiana, as the place for holding any special meeting of the Board of Directors called by them. Section 3.6 – NoticeNotice of any special meeting of Directors shall be given to be effective at least three (3) daysprior to the meeting.Notice shall include the date, time and place of the meeting.Neither the business to be transacted at, nor the purpose of any regular or special meeting of the Board of Directors need be specified in the notice or waiver of notice of such meeting, except as otherwise specifically provided in these By-laws, the Articles of Incorporation or by applicable statute or regulation. Written notice of any special meeting of Directors shall be given as follows: by mail (which includes U.S. mail and private carrier service); or, by electronic mail or facsimile to an address or number provided by the Director(s) for such purposes; or, by personal delivery, telegram, teletype or other form of wire or wireless communication; in all cases, to each Director at his/her business address, or, in the event deliveryis to be made on a Saturday, Sunday, or legal holiday, then to the resident address of each Director.Written notice is effective at the earliest of the following:when received; five (5) days after the date of regular mailing, as evidenced by the postmark if correctly addressed to the address listed in the most current records of the corporation; or, on the date shown on the return receipt of a mailing or private carrier receipt, if the receipt is signed by or on behalf of the addressee.If sent by electronic mail or facsimile, such notice will be presumed and determined to be delivered when the electronic records indicate that a good transmission was made unless proven otherwise.
